Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
Regarding Figs. 3 and 4, [0059] of the pending Pg. Pub. US 2022/0170763 recites: 
 “In the first embodiment (FIG. 3), the shape of the plurality of receive coils 220 is not distorted along the radial direction R or the circumferential direction C. In the second embodiment (FIG. 4), the shape of at least one receive coil of the plurality of receive coils 220 is distorted along at least one of the radial direction R or the circumferential direction C.”

Fig. 4 appears to be identical to Fig. 3. While the specification suggest that Fig. 4 shows wherein at least one receive coil is distorted along at least one of the radial direction R or the circumferential direction C, such a feature is not clearly demonstrated in the figure. Please provide clarification, or a corrected drawing which clearly demonstrates wherein the receiving coil(s) is distorted. 
Regarding Fig. 7, label 610 and 600 appear to be switched based on the figure and description in [0073] of the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 8, and 11-14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites, “wherein the shape of the at least one receive coil is distorted along the radial direction such that the radial width at one or more locations on the at least one receive coil is reduced relative to the radial width at the one or more locations on the at least one receive coil prior to being distorted along the radial direction.” It is unclear what is meant by the limitation, “prior to being distorted along the radial direction. As best understood by the examiner, the limitation “at least one receive coil is distorted along the radial direction such that the radial… is reduced relative to the radial width at the one of more locations on the at least one receive coil” already constitutes a distortion along the radial direction. As best understood by the examiner, the claim effectively says the coil is distorted along the radial direction prior to being distorted along the radial direction. 
As best understood by the examiner, the only support for a coil distorted along the radial direction includes reducing the radial width. It is unclear what additional distorting along the radial direction would be performed. For the purpose of examination the claim will be interpreted wherein a coil having a reduced radial width at one portion will meet the limitations as claimed.  

Claims 7 and 8 are recited for reciting similar subject matter as discussed above in regards to claim 8. 

Regarding claims 11 and 12, claim 10 recites three receive coils “offset relative to one another by about 120 degrees.” Claims 11 and 12 are dependent on claim 10 but state that the first and second coils are shifted by about 90 degrees in conflict with the limitation of claim 10. As best understood by the examiner, the embodiments of claims 11 and 12 would correspond to a configuration with two coils in contradiction to the configuration recited in claim 10. For the purpose of examination, the claims will be interpreted to depend on claim 1 wherein two receive coils are present with a 90 degree offset. 

Regarding claims 13 and 14, the claims depends on claim 10 which recites 3 receiving coils while claims 13 and 14 recite wherein a phase angle of the first sine wave at zero position ranges from 35 to 45 degrees or 45 degrees. As best understood by the examiner, this result would correspond to the zero position for a two coil system, not a three coil system, and would be obvious to one of ordinary skill in the art based on the number of coils and desired position of the number of coils. For the purpose of examination, the claims are interpreted wherein claim 13 is dependent on claim 1 and is taught using a two coil system. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ferreira Da Cunha et al. US 2021/0302206 (Ferreira).

Regarding claim 1, Ferreira teaches a position sensor (position sensor of Fig. 5), comprising: 
a target (target 3 of Fig. 5); and 
a segment sensor element defining a circumferential direction and a radial direction (a sensor element comprising coils 7-9 define a circumferential and radial direction; see Fig. 5), the segment sensor element comprising: 
a transmit coil (primary coil 7 is a transmitter coil; see [0040]); and 
a plurality of receive coils positioned within a space defined by the transmit coil, the plurality of receive coils offset relative to one another (receive coils 8,9 are positioned within the transmit coil 7 and offset relative to each other; see Fig. 5), 
wherein the shape of each of the plurality of receive coils corresponds to a periodic waveform having a radial width that varies along the circumferential direction (the shapes of the receive coils have a radial width that varies along the circumference ensuring a decrease in the shape of the coils located at the end segments; see Fig. 5; see [0080]-[0081]), and 
wherein the shape of at least one receive coil of the plurality of receive coils is distorted along at least one of the radial direction or the circumferential direction (the change in the radial width shown in Fig. 5 would be equivalent to a distortion in the radial direction; see Fig. 5; see [0080]-[0081]).

Regarding claim 2, Ferreira teaches wherein a radial width of the transmit coil is constant along circumferential direction (the primary coil 7 has a constant radial width; see Fig. 5).

Regarding claim 4, Ferreira teaches wherein the one or more locations comprise a first end portion of the at least one receive coil and a second end portion of the at least one receive coil that is spaced apart from the first end portion along the circumferential direction (the locations correspond to end portions of the receiver coil; see Fig. 5).

Regarding claim 5, Ferreira teaches wherein the shape of the at least one receive coil is distorted along the radial direction such that the radial width at one or more locations on the at least one receive coil is increased relative to the radial width at the one or more locations on the at least one receive coil prior to being distorted along the radial direction (the radial width in the center of coils 8,9 are larger than at the end portions; see Fig. 5).

Regarding claim 6, Ferreira teaches wherein the one or more locations comprise a location on the at least one receive coil that is positioned along the circumferential direction between a first end portion of the at least one receive coil and a second end portion of the at least one receive coil (the distorted portions are at the ends of coils 8,9 and would broadly meet the limitations as claimed; see Fig. 5).

Regarding claim 18, Ferreira teaches a position sensor (position sensor of Fig. 5), comprising: 
a target (target 3 of Fig. 5); and 
a segment sensor element defining a circumferential direction and a radial direction (a sensor element comprising coils 7-9 define a circumferential and radial direction; see Fig. 5), the segment sensor element comprising: 
a transmit coil (primary coil 7 is a transmitter coil; see [0040]); and
a plurality of receive coils positioned within a space defined by the transmit coil (receive coils 8,9 are within a space defined by transmit coil 7; see Fig. 5), the plurality of receive coils comprising: 
a first receive coil having a shape corresponding to a first sine wave (receive coil 8 corresponding to a sine wave; see Fig. 5); and 
a second receive coil having a shape corresponding to a second sine wave that is phase-shifted relative to the first sine wave by about 90 degrees (receive coil 9 corresponding to a sine wave phase shifted by 90 degrees from coil 8; see Fig. 5), 
wherein the shape of the first sine wave or the second sine wave is distorted along at least one of the radial direction or the circumferential direction (the change in the radial width shown in Fig. 5 would be equivalent to a distortion in the radial direction; see Fig. 5; see [0080]-[0081]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferreira Da Cunha et al. US 2021/0302206 (Ferreira) in view of Masreliez et al. US 5,886,519 (Masreliez).

Regarding claim 3, Ferreira teaches wherein the shape of the at least one receive coil is distorted along the radial direction such that the radial width at one or more locations on the at least one receive coil is reduced relative to the radial width at the one or more locations on the at least one receive coil (the coil has different radial widths; see Fig. 5).
Ferreira fails to explicitly teach prior to being distorted along the radial direction.
Masreliez teaches prior to being distorted along the radial direction (to compensate for manufacturing tolerances or other constraints tending to create a signal offset, the size and shape of the loops can be intentionally altered to tune the output from the receiver winding, which as best understood by the examiner, the combination of the coil taught in Ferreira and the tuning taught in Masreliez would meet all the limitations as claimed; see col. 33, lines 9-29; col. 40, lines 10-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of prior to being distorted along the radial direction as taught in Masreliez into Ferreira in order to gain the advantage of further tuning the coil such that a nominal output of the receiver winding is zero in the absence of flux disrupters in order to eliminate any disturbing and undesirable cross-talk between the transmitter and receiver windings.

Regarding claim 7, Ferreira fails to teach wherein the shape of the at least one receive coil is distorted along the circumferential direction such that one or more portions of the at least receive coil are stretched or compressed along the circumferential direction relative to the one or more portions of the at least one receive coil prior to the at least one receive coil being distorted along the circumferential direction.
Masreliez teaches wherein the shape of the at least one receive coil is distorted along the circumferential direction such that one or more portions of the at least receive coil are stretched or compressed along the circumferential direction relative to the one or more portions of the at least one receive coil prior to the at least one receive coil being distorted along the circumferential direction (to compensate for manufacturing tolerances or other constraints tending to create a signal offset, the size and shape of the loops can be intentionally altered to tune the output from the receiver winding, which as best understood by the examiner, such that changing the size and the shapes would reasonably include a distortion in the circumferential direction; see col. 33, lines 9-29; col. 40, lines 10-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the shape of the at least one receive coil is distorted along the circumferential direction such that one or more portions of the at least receive coil are stretched or compressed along the circumferential direction relative to the one or more portions of the at least one receive coil prior to the at least one receive coil being distorted along the circumferential direction taught in Masreliez into Ferreira in order to gain the advantage of further tuning the coil such that a nominal output of the receiver winding is zero in the absence of flux disrupters in order to eliminate any disturbing and undesirable cross-talk between the transmitter and receiver windings, and distorting along the circumferential direction would be an obvious variation of distorting in the radial direction and a mere matter of design choice without providing any new or unexpected results.

Regarding claim 8, Ferreira teaches wherein the transmit coil is distorted along the radial direction such that a radial width of the transmit coil at one or more locations is reduced or increased relative to the radial width of the transmit coil at the one or more locations (the coil has different radial widths; see Fig. 5).
Ferreira fails to explicitly teach prior to being distorted along the radial direction.
Masreliez teaches prior to being distorted along the radial direction (to compensate for manufacturing tolerances or other constraints tending to create a signal offset, the size and shape of the loops can be intentionally altered to tune the output from the receiver winding, which as best understood by the examiner, the combination of the coil taught in Ferreira and the tuning taught in Masreliez would meet all the limitations as claimed; see col. 33, lines 9-29; col. 40, lines 10-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of prior to being distorted along the radial direction as taught in Masreliez into Ferreira in order to gain the advantage of further tuning the coil such that a nominal output of the receiver winding is zero in the absence of flux disrupters in order to eliminate any disturbing and undesirable cross-talk between the transmitter and receiver windings.

Regarding claim 9, Ferreira teaches wherein the at least one receive coil is further distorted to introduce one or more harmonics (the coils are distorted to introduce harmonic components; see [0058]-[0068], [0076]).

Regarding claim 19, Ferreira fails to teach wherein the shape of the first sine wave and the second sine wave is distorted along at least one of the radial direction or the circumferential direction.
Masreliez teaches wherein the shape of the first sine wave and the second sine wave is distorted along at least one of the radial direction or the circumferential direction  (to compensate for manufacturing tolerances or other constraints tending to create a signal offset, the size and shape of the loops can be intentionally altered to tune the output from the receiver winding, which as best understood by the examiner, such that changing the size and the shapes would reasonably include a distortion in the circumferential direction; see col. 33, lines 9-29; col. 40, lines 10-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the shape of the first sine wave and the second sine wave is distorted along at least one of the radial direction or the circumferential direction as taught in Masreliez into Ferreira in order to gain the advantage of further tuning the coil such that a nominal output of the receiver winding is zero in the absence of flux disrupters in order to eliminate any disturbing and undesirable cross-talk between the transmitter and receiver windings, and distorting along the circumferential direction would be an obvious variation of distorting in the radial direction and a mere matter of design choice without providing any new or unexpected results.

Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferreira Da Cunha et al. US 2021/0302206 (Ferreira) in view of Utermoehlen et al. US 2019/0017845 (Utermoehlen).

Regarding claim 10, Ferreira fails to teach wherein the plurality of receive coils comprise a first receive coil, a second receive coil, and a third receive coil, and wherein the first receive coil, the second receive coil, and the third receive coil are offset relative to one another by about 120 degrees.
Utermoehlen teaches wherein the plurality of receive coils comprise a first receive coil, a second receive coil, and a third receive coil, and wherein the first receive coil, the second receive coil, and the third receive coil are offset relative to one another by about 120 degrees (receive coils 22a-c have a 120 degree electrical phase offset; see [0078]; see Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the plurality of receive coils comprise a first receive coil, a second receive coil, and a third receive coil, and wherein the first receive coil, the second receive coil, and the third receive coil are offset relative to one another by about 120 degrees as taught in Utermoehlen into Ferreira in order to gain the advantage a three coil sensor vs a two coil sensor wherein the use of two or three coil systems are both known in the art and selected based on the desired accuracy of the sensor.

Regarding claim 11, Ferreira teaches wherein the plurality of receive coils comprise: a first receive coil having a shape corresponding to a first sine wave; and a second receive coil having a shape corresponding to a second sine wave that is phase- shifted relative to the first sine wave by about 90 degrees (the two coils are offset by 90 degrees; see Fig. 5).

Regarding claim 12, Ferreira teaches wherein the second sine wave is phase-shifted relative to the first sine wave by an amount ranging from 88 degrees to 92 degrees (the two coils are offset by 90 degrees; see Fig. 5).

Regarding claims 13-14, Ferreira teaches wherein a phase angle of the first sine wave at a zero position ranges from about 35 degrees to about 55 degrees; and wherein the phase angle of the first sine wave at the zero position is 45 degrees (coil 8a is offset from the zero position by 45 degrees; see Fig. 5).

Allowable Subject Matter
Claims 15-17 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 15 and 20, Ferreira fails to teach further comprising: a first breakthrough balancing structure positioned within the space defined by the transmit coil such that the first breakthrough balancing structure is positioned along the circumferential direction between the transmit coil and a first end of the plurality of receive coils; and a second breakthrough balancing structure positioned within the space defined by the transmit coil such that the second breakthrough balancing structure is positioned along the circumferential direction between the transmit coil and a second end of the plurality of receive coils, the second end spaced apart from the first end along the circumferential direction, in combination with all other limitations of claims 1 and 18, respectively.
Claims 16 and 17, definite and enabled by the specification, are objected to due to a dependence on claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868